Appellant was convicted of rape, his punishment being assessed at twenty-five years confinement in the penitentiary.
Neither any bills of exception nor a statement of facts is incorporated in the record. The only ground of the motion for new trial relates to matters that can not be considered in the absence of a statement of facts. The first ground in the motion is, that the State was permitted to prove that the alleged ravished woman was of weak mind, there being no allegation in the indictment that she was a woman of weak intellect. The second ground of the motion is, that while the defendant was on the witness stand testifying in his own behalf, the district attorney, in a loud and angry tone of voice, called the defendant a liar. There is another ground, that the evidence is insufficient. There is nothing in the record to verify these statements, and, therefore, they can not be considered. The court, in passing sentence, however, failed to recognize the statute with reference to the indeterminate sentence, the sentence being for twenty-five years. The judgment will be reformed so as to conform to the indeterminate sentence statute, and made to read that the punishment shall not be more than twenty-five nor less than five years.
The judgment is reformed and affirmed.
Affirmed.